211 F.3d 1065 (7th Cir. 2000)
THOMAS MASON,    Petitioner-Appellant,v.UNITED STATES OF AMERICA,    Respondent-Appellee.
No. 99-2463
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 8, 1999
Decided May 8, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 99 CV 6--Robert L. Miller, Jr., Judge.
Before HARLINGTON WOOD, JR., COFFEY and FLAUM, Circuit  Judges.
COFFEY, Circuit Judge.


1
Thomas Mason participated  in a drug conspiracy from 1993-1996 in Elkhart,  Indiana and along with his co-conspirators  distributed at least 34.2 kilograms of cocaine  during that time frame. On March 7, 1997, a grand  jury for the Northern District of Indiana  returned a 34-count indictment charging Mason and  eight other individuals with various drug-related  crimes. Mason was named in four of the 34 counts.


2
On April 4, 1997, Mason entered a plea of not  guilty to all counts charged in the indictment.  On August 12, 1997, Mason appeared before the  trial court and pled guilty to participating in  a drug conspiracy under 21 U.S.C. sec. 846, as  charged in Count One of the indictment. As part  of the plea agreement, the government agreed to  dismiss the three remaining counts against Mason  and, in exchange, Mason waived the right to  appeal or to challenge his sentence in any  proceeding, including the filing of any petition  pursuant to 28 U.S.C. sec. 2255.1     On January 6, 1998, the trial judge sentenced  Mason to 151 months' imprisonment. After his  sentencing, Mason filed a petition pursuant to  sec. 2255 requesting that his sentence be vacated  due to a denial of due process and ineffective  assistance of counsel. The judge denied Mason's  petition.


3
We affirm.

I.  BACKGROUND
A.  The Drug Conspiracy

4
Mason was charged in a drug conspiracy that  operated primarily in Elkhart, Indiana from 1993  through 1996. Sam Stanciel, also known as  "Bootsie," who was the leader of the conspiracy,  moved from Chicago, Illinois to Elkhart in 1993,  and began to supply Mason and other members of  the drug enterprise with cocaine and cocaine base  ("crack"). Investigators calculated that  throughout the conspiracy, the group distributed  over 1.5 kilograms of cocaine base. Initially,  Mason received ounces of powder cocaine from  Bootsie for distribution, but the amount  escalated to kilograms before the conspiracy  terminated. Both Mason and Cedric Ware, who  worked for Mason, distributed the cocaine in the  form of crack at times.


5
B.  The Plea Agreement and Change of Plea Hearing


6
On August 12, 1997, Mason appeared before the  trial judge with his attorney and stated that he  wanted to plead guilty to the conspiracy to  distribute cocaine and cocaine base as charged in  Count One of the indictment. The judge placed  Mason under oath and questioned him to ensure  that everyone had the same understanding of the  terms of the plea agreement and that Mason was  voluntarily entering into the agreement. During  questioning from the district court, Mason  acknowledged that he was satisfied with his  attorney's performance in representing him and  also informed the court that he had read the  "Petition to Enter a Plea" prior to signing it.  Mason acknowledged that the petition contained  the same terms upon which he and the government  had agreed.


7
The court reviewed the plea agreement at the  hearing with Mason and recited the penalties that  he faced, explaining that he could receive a  minimum penalty of at least ten years'  imprisonment and a maximum of life imprisonment,  together with a possible four million dollar  fine. The trial judge went on to describe to  Mason how the sentencing guidelines operate and  the binding recommendation that he would be  sentenced at the low end of the guidelines. The  judge also stated that the plea agreement  required the government to make a sec. 5K1.12  motion for a downward departure if Mason were to  continue to cooperate, but that the ultimate  decision regarding whether to depart downward  rested solely with the court.


8
During the hearing, the district judge also  addressed the provision in the written plea  agreement that dealt with Mason's waiver of his  right to appeal as well as his right to attack  his sentence in any separate proceeding at a  later time. Mason acknowledged that he understood  that he was waiving these rights and the other  rights delineated in the plea agreement that  accompany a trial. After determining that the  defendant fully understood the terms of the plea  agreement, the judge proceeded to establish a  factual basis for the plea. In open court, Mason  described the drug conspiracy spearheaded by Sam  "Bootsie" Stanciel. Mason further acknowledged  his personal involvement with over 50 grams of  cocaine base and 5 kilograms of cocaine. Based on  the responses Mason gave to the questions asked  of him at the change of plea hearing, the trial  court found that the defendant's plea was being  made knowing and voluntary.

C.  Mason's Sentence

9
Several months after Mason had entered his plea  of guilty, and following a sentencing hearing,  the court imposed sentence on Mason. The  defendant initially faced a sentencing range of  188-235 months. However, based on his substantial  assistance, the government moved the court for a  two-level downward departure. See 28 U.S.C. sec.  2255. Mason moved for a four-level departure. See  id. Acknowledging that it was not bound by either  recommendation, the district court applied a two-  level departure, consistent with the government's  recommendation, based on its conclusion that  Mason's assistance, although substantial, was not  exceptional. Mason was sentenced to 151 months'  imprisonment on January 6, 1998.

D.  Mason's sec. 2255 Petition

10
Despite the fact that the plea agreement  contained an express provision wherein Mason  agreed that he would neither appeal nor launch a  collateral attack on his sentence,3 on January  5, 1999, Mason asked that his sentence be vacated  pursuant to 28 U.S.C. sec. 2255. Mason based his  sec. 2255 claim on ineffective assistance of  counsel and a denial of due process, arguing that  he would have received a lower sentence had his  counsel made certain other arguments at the  sentencing hearing. Specifically, he asserted  that his attorney should have objected to 1) the  amount of drugs attributed to him, and 2) what  Mason perceives to be the district court's  misapplication of the sentencing guidelines with  respect to its authority to depart. In spite of  the fact that he advised the trial court that he  was satisfied with his attorney's representation,  Mason contended that the errors committed by his  counsel substantially infringed upon his right to  due process of the law.

E.  The Decision of the District Court

11
The trial court denied Mason's sec. 2255  petition. The court explained that Mason had  waived his right to attack his sentence when he  knowingly and voluntarily entered into the plea  agreement. The judge further explained that  although Mason couched his argument in terms of  ineffective assistance and denial of due process,  his petition was, in reality, merely an attack on  his sentence and the manner in which it was  determined. Although Mason claimed that his  sentence was too long due to the deficient  performance of his attorney, he never claimed  that his waiver was the result of ineffective  assistance or that he did not knowingly and  voluntarily agree to the terms of the plea. Thus,  he could not raise the issues in his sec. 2255  petition. The district judge then proceeded to  analyze Mason's ineffective assistance claim on  the merits and determined that, even if he had  not waived the right to seek post-conviction  relief, Mason had failed to establish that his  attorney's legal assistance amounted to  ineffective assistance of counsel. Mason appeals  the denial of his sec. 2255 claim to this Court.

II.  ISSUES

12
On appeal, we consider: 1) whether Mason, in  his plea agreement, waived the right to seek  post-conviction relief; and 2) if not, whether  the district court erred in denying Mason's sec.  2255 motion alleging ineffective assistance of  counsel.

III.  DISCUSSION

13
A. The Effect of the Plea Agreement on Mason's  Right to Seek Post-Conviction Relief


14
Mason argues that the waiver he made as part of  the plea agreement does not preclude his claim of  ineffective assistance of counsel. He argues that  he is challenging his counsel's deficient  performance, not his sentence itself. Because  one's entitlement to effective assistance is a  fundamental right, Mason asserts that no  defendant may ever waive the right to seek post-  conviction relief on the grounds of ineffective  assistance of counsel. Thus he contends that the  trial judge erred in denying his petition for  post-conviction relief under sec. 2255.     This Court reviews a district court's denial of  a sec. 2255 petition on factual matters for clear  error, and on questions of law de novo. See  Arango-Alvarez v. United States, 134 F.3d 888,  890 (7th Cir. 1998); Wilson v. United States, 125 F.3d 1087, 1090 (7th Cir. 1997).


15
The trial court held that Mason waived his  right to bring a sec. 2255 petition, and  furthermore that Mason's claim of ineffective  assistance is nothing more than a challenge to  his sentence. Under the law of this circuit, the  trial judge reasoned, Mason's waiver stands  unless it can be established that he entered his  guilty plea without knowing or understanding the  terms thereof, or unless he claims ineffective  assistance in connection with the negotiation of  the waiver. Based on Mason's statements at the  plea hearing, the judge properly concluded that  Mason knowingly and voluntarily entered into the  plea agreement and that the defendant stated that  he was satisfied with the performance of his  counsel at the time of the entry of the plea. The  trial judge had a colloquy with Mason in which he  explained the sentence that he faced, and,  furthermore, that he was also giving up his right  to appeal the sentence or in any way challenge  it. The court was satisfied that Mason fully  understood the rights that he was waiving and  that when he answered the judge's questions in  the affirmative he fully understood what he was  relinquishing and made his decision to waive  those rights freely and voluntarily. He only  became dissatisfied with his counsel's  performance after the court imposed the sentence  upon him.


16
In Jones v. United States, 167 F.3d 1142 (7th  Cir. 1999), this Court addressed for the first  time the issue of the enforcement of a plea or  cooperation agreement that also waives the right  to file a petition under sec. 2255. We noted in  Jones that such a waiver is enforceable only if  it is knowing and voluntary and if the defendant  cannot establish a claim of ineffective  assistance of counsel in connection with  negotiating the agreement. However, we cautioned  in Jones that it is only in these situations that  a waiver is unenforceable:    Justice dictates that a claim of ineffective  assistance of counsel in connection with the  negotiation of a [plea] agreement cannot be  barred by the agreement itself--the very product  of the alleged ineffectiveness. . . . Similarly,  where a waiver is not the product of the  defendant's free will--for example, where it has  been procured by government coercion or  intimidation--the defendant cannot be said to  have knowingly or voluntarily relinquished his  rights. It is intuitive that in these  circumstances the waiver is ineffective against  a challenge based on its involuntariness. Mindful  of the limited reach of this holding, we  reiterate that waivers are enforceable as a  general rule; the right to mount a collateral  attack pursuant to sec. 2255 survives only with  respect to those discrete claims which relate  directly to the negotiation of the waiver.    Id. at 1145 (emphasis added).


17
Jones requires us to explore the nature of  Mason's claim to determine if his challenge  relates to the negotiation of the waiver. In  other words, can the petitioner establish that  the waiver was not knowingly or voluntarily made,  and/or can he demonstrate ineffective assistance  of counsel with respect to the negotiation of the  waiver? The trial judge determined that the  answer to both of these questions was "no."


18
Upon our review of the record, including the  transcript from the change of plea hearing, we  refuse to hold that the judge's findings in this  regard were clearly erroneous. Mason is not  challenging the voluntariness of the negotiation  of the waiver in his plea agreement; in fact,  neither did he claim before the trial court nor  before this Court that his decision to enter into  the agreement was anything but voluntary. The  record demonstrates that Mason volunteered to  cooperate and enter into an agreement with the  government in order that he might possibly  receive the benefit of a lighter sentence. Nor  does Mason claim that he received ineffective  assistance of counsel with respect to the  negotiation of the waiver. To the contrary, when  specifically questioned by the trial judge during  the change of plea hearing, Mason stated that he  was pleased with the performance of his attorney  up to that time and that his attorney had done  everything that Mason expected of him. Mason  merely challenges the fact that his attorney did  not adequately challenge the drug quantity for  which Mason was held accountable and the fact  that he did not persist in his request for a  downward departure greater than the two levels  granted by the sentencing court.4


19
Mason's ineffective assistance of counsel claim  relates only to his attorney's performance with  respect to sentencing. Because the challenge has  nothing to do with the issue of a deficient  negotiation of the waiver, Mason has waived his  right to seek post-conviction relief. See Jones, 167 F.3d at 1145. Thus, the trial court's denial  of his sec. 2255 petition was proper.


20
B.  Mason's Ineffective Assistance of Counsel  Claim


21
We need not reach the issue of whether the  performance of Mason's counsel was deficient, in  light of our holding that Mason has waived his  right to bring such a claim based on the  enforceable terms of his plea agreement. Based on  our review, even if we were to reach the claim of  ineffective assistance of counsel we would  disagree with Mason's contentions.

IV.  CONCLUSION

22
We hold that Mason has waived his right to seek  post-conviction relief and that the district  court acted properly in denying his sec. 2255  motion. The decision of the district court is    AFFIRMED.



Notes:


1
 8 U.S.C. sec. 2255 provides, in relevant part,  as follows:    A prisoner in custody under sentence of a court  established by Act of Congress claiming the right  to be released upon the ground that the sentence  was imposed in violation of the Constitution or  laws of the United States, or that the court was  without jurisdiction to impose such sentence, or  that the sentence was in excess of the maximum  authorized by law, or is otherwise subject to  collateral attack, may move the court which  imposed the sentence to vacate, set aside or  correct the sentence.


2
 U.S.S.G. sec. 5K1.1 provides:    Upon motion of the government stating that the  defendant has provided substantial assistance in  the investigation or prosecution of another  person who has committed an offense, the court  may depart from the guidelines.    (a) The appropriate reduction shall be  determined by the court for reasons stated that  may include, but are not limited to,  consideration of the following:    (1)  the court's evaluation of the significance  and usefulness of the defendant's assistance,  taking into consideration the government's  evaluation of the assistance rendered;    (2)  the truthfulness, completeness, and  reliability of any information or testimony  provided by the defendant;    (3)  the nature and extent of the defendant's  assistance;    (4)  any injury suffered, or any danger or risk  of injury to the defendant or his family  resulting from his assistance;    (5)  the timeliness of the defendant's  assistance.


3
 The plea agreement, signed by the government and  Mason, contained the following paragraph:    I further expressly waive my right to appeal my  sentence on any ground, including any appeal  right conferred by Title 18, United States Code,  Section 3742. I also agree not to contest my  sentence or the manner in which it was determined  in any post-conviction proceeding, including, but  not limited to a proceeding under Title 28,  United States Code, Section 2255.


4
 The record reflects that Mason's attorney  requested a four-level downward departure and  provided the district court with reasons in  support of such a departure.